Name: Commission Regulation (EEC) No 642/81 of 12 March 1981 fixing minimum levies on the importation of olive oil and levies on the importation of other olive oil sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 81 Official Journal of the European Communities No L 68/9 COMMISSION REGULATION (EEC) No 642/81 of 12 March 1981 fixing minimum levies on the importation of olive oil and levies on the importa ^ tion of other olive oil sector products Whereas Article 3 of Regulation (EEC) No 2751 /78 of 23 November 1978 laying down general rules for fixing the import levy on olive oil by tender (n ) speci ­ fies that the minimum levy rate shall be fixed for each of the products concerned on the basis of the situa ­ tion on the world market and the Community market and of the levy rates indicated by tenderers ; Whereas in the collection of the levy account should be taken of the provisions in the Agreements between the Community and certain third countries ; whereas in particular the levy applicable for those countries must be fixed taking as a basis for calculation the levy to be collected on imports from the other third coun ­ tries ; Whereas application of the rules recalled above to the levy rates indicated by tenderers on 9 and 10 March 1981 leads to the minimum levies being fixed as indi ­ cated in Annex I to this Regulation ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( j ), as last amended by Regulation (EEC) No 3454/80 (2 ), and in particular Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1514/76 of 24 June 1976 on imports of olive oil origi ­ nating in Algeria (3 ), as amended by Regulation (EEC) No 3539/80 (4 ), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1521 /76 of 24 June 1976 on imports of olive oil origi ­ nating in Morocco (5 ), as last amended by Regulation (EEC) No 3539/80 , and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1508 /76 of 24 June 1976 on imports of olive oil origi ­ nating in Tunisia (6), as amended by Regulation (EEC) No 3539/80 , and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1180/77 of 17 Ivlay 1977 on imports into the Commu ­ nity of certain agricultural products originating in Turkey ( 7), as amended by Regulation (EEC) No 3540/80 (8 ), and in particular Article 10 (2) thereof, Having regard to Council Regulation (EEC) No 1620/77 of 18 July 1977 laying down detailed rules for the importation of olive oil from Lebanon (9 ), Whereas by Regulation (EEC) No 3131 /78 of 28 December 1978 ( 10 ) the Commission decided to use the tendering procedure to fix levies on olive oil ; Whereas the import levy on olives falling within subheadings 07.01 N II and 07.03 A II of the Common Customs Tariff and on products falling within subheadings 15.17 B I and 23.04 A II of the Common Customs Tariff must be calculated from the minimum levy applicable on the olive oil contained in these products ; whereas , however, the levy charged for olive oil may not be less than an amount equal to 8 % of the value of the imported product, such amount to be fixed at a standard rate ; whereas applica ­ tion of these provisions leads to the levies being fixed as indicated in Annex II to this Regulation , HAS ADOPTED THIS REGULATION : (!) OJ No 172, 30 . 9 . 1966, p . 3025/66 . Article 1(2 ) OJ No L 360 , 31 . 12. 1980 , p . 16 . 3 OJ No L 169 , 28 . 6 . 1976, p . 24 . (4 ) OJ No L 370 , 31 . 12. 1980 , p . 81 . (5 ) OJ No L 169 , 28 . 6 . 1976, p . 43 . (&lt;&gt;) OJ No L 169 , 28 . 6 . 1976, p . 9 . 7 OJ No L 142, 9 . 6 . 1977, p . 10 . The minimum levies on olive oil imports are fixed in Annex I. ( 8 ) OJ No L 370 , 31 . 12. 1980 , p . 82 . H OJ No L 181 , 21 . 7 . 1977, p . 4 . ( 10 ) OJ No L 370 , 30 . 12 . 1978 , p . 60 . (") OJ No L 331 , 28 . 11 . 1978 , p . 6 . No L 68 / 10 Official Journal of the European Communities 13 . 3 . 81 Article 2 Article 3 The levies applicable on imports of other olive oil sector products are fixed in Annex II . This Regulation shall enter into force on 13 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1981 . For the Commission Poul DALSAGER Member of the Commission 13 . 3 . 81 Official Journal of the European Communities No L 68/ 11 ANNEX I Minimum import levies on olive oil (ECU/ 100 kg) CCT heading No Non-member countries 15.07 Ala) 32-00 (!) 15.07 A I b) 27-00 (') 15.07 A I c) 33-00 (&gt;) 15.07 A II a) 34-00 (2 ) 15.07 A II b) 56-00 (3 ) (') For imports of oil falling within this tariff subheading and produced entirely in one of the coun ­ tries listed below and transported directly from any of those countries to the Community, the levy to be collected is reduced by : (a) Spain and Lebanon : 0-60 ECU/ 100 kg ; (b ) Turkey : 22-36 ECU/ 100 kg provided that the operator furnishes proof of having paid the export tax applied by that country ; however, the repayment may not exceed the amount of the tax in force ; (c) Algeria, Morocco, Tunisia : 24-78 ECU/ 100 kg provided that the operator furnishes proof of having paid the export tax applied by those countries ; however, the repayment may not exceed the amount of the tax in force . (2 ) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria, Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 3-86 ECU/ 100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 3-09 ECU/ 100 kg . (3 ) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria, Morocco or Tunisia and transported directly from any of those countries to the Community , the levy to be collected is reduced by 7-25 ECU/ 100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 5 80 ECU/ 100 kg. ANNEX II Import levies on other olive oil sector products (ECU/ 100 kg) CCT heading No Non-member countries 07.01 N II 5-94 07.03 A II 5-94 15.17 B I a) 13-50 15.17 B I b) 21-60 23.04 A II 2-64